Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Samuel Paul Crook appeals the district court’s order denying his motion for appointment of counsel. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Crook, No. 3:04-cr-00058-MR-l (W.D.N.C. Feb. 25, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented *213in the materials before the court and argument would not aid the decisional process.

AFFIRMED.